Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 12, 2016

The Court of Appeals hereby passes the following order:

A16A0736. DAVIS v. THE STATE.

      This appeal was docketed on December 22, 2015. On January 19, 2016, this
Court ordered appellant to file his brief and enumeration of errors within 10 days.
      As of the date of this order, appellant has failed to file the brief and
enumeration of errors. Therefore, this appeal is DISMISSED. See Court of Appeals
Rules 13 and 23 (a).
      TO THE DEFENDANT: Your appeal has been DISMISSED because your
attorney failed to file a brief and enumeration of errors. If you have decided you do
not want to appeal, you need not do anything more. However, if you still want to
appeal, you may have the right to an OUT-OF TIME APPEAL - but YOU MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is granted, the trial court should
appoint another attorney for you if you want one and cannot pay for one. If your
motion for an out-of-time appeal is denied you may appeal that denial to this court
within thirty (30) days of the trial court’s decision.
Court of Appeals of the State of Georgia
                                     02/12/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.